If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                           COURT OF APPEALS


MICHAEL BUSUITO, ANIL KUMAR, SANDRA                              FOR PUBLICATION
HUGHES O’BRIEN, and DANA THOMPSON,                               May 27, 2021

             Plaintiffs-Appellants,

v                                                                No. 353424
                                                                 Court of Claims
BRYAN C. BARNHILL, II, MARK GAFFNEY,                             LC No. 19-000111-MZ
MARILYN KELLY, KIM TRENT, M. ROY
WILSON, WAYNE STATE UNIVERSITY, and
WAYNE STATE UNIVERSITY BOARD OF
GOVERNORS,

             Defendants-Appellees.


Before: JANSEN, P.J., and RONAYNE KRAUSE and GADOLA, JJ.

RONAYNE KRAUSE, J. (concurring).

      I concur in result only.

                                                          /s/ Amy Ronayne Krause




                                             -1-